RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 22a0063p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



                                                            ┐
 JEANNE KING,
                                                            │
                                  Plaintiff-Appellant,      │
                                                             >        No. 21-3445
                                                            │
        v.                                                  │
                                                            │
 STEWARD TRUMBULL MEMORIAL HOSPITAL, INC.,                  │
                           Defendant-Appellee.              │
                                                            │
                                                            ┘

 Appeal from the United States District Court for the Northern District of Ohio at Youngstown.
                   No. 4:19-cv-00720—Pamela A. Barker, District Judge.

                                  Argued: January 27, 2022

                              Decided and Filed: April 7, 2022

                  Before: CLAY, GRIFFIN, and STRANCH, Circuit Judges.

                                     _________________

                                           COUNSEL

ARGUED: Gary A. Reeve, REEVE LAW, Hilliard, Ohio, for Appellant. W. Scott Hastings,
LOCKE LORD LLP, Dallas, Texas, for Appellee. ON BRIEF: Gary A. Reeve, REEVE LAW,
Hilliard, Ohio, Irene K. Makridis, MAKRIDIS LAW, Warren, Ohio, for Appellant. W. Scott
Hastings, LOCKE LORD LLP, Dallas, Texas, for Appellee.

         CLAY, J., delivered the opinion of the court in which STRANCH, J., joined. GRIFFIN,
J. (pp. 23–26), delivered a separate dissenting opinion.
 No. 21-3445                  King v. Steward Trumbull Mem. Hosp.                      Page 2


                                      _________________

                                           OPINION
                                      _________________

       CLAY, Circuit Judge. Plaintiff Jeanne King, a former employee of Defendant Steward
Trumbull Memorial Hospital (the “Hospital”), sued the Hospital alleging violations of the
Family Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq.; the Americans with Disabilities
Act (“ADA”), 42 U.S.C. § 12112, et seq.; and Ohio Revised Code § 4112, et seq. The Hospital
filed a motion for summary judgment, which the district court granted.        King v. Steward
Trumbull Mem. Hosp., Inc., No. 19-cv-720, 2021 WL 1578076, at *1 (N.D. Ohio Apr. 22, 2021).
For the reasons set forth below, we REVERSE the district court’s order and REMAND for
further proceedings consistent with this opinion.

                                      I. BACKGROUND

A. Factual Background

       Jeanne King began working for the Hospital as a registered nurse in 2002. Over the next
five years, King worked in various departments until she landed in the emergency department,
where she was supervised by Dale Bungard. Bungard supervised King from approximately 2007
until King’s termination on June 2, 2017. Bungard described King as a “competently skilled
emergency nurse.” (Bungard Dep., R. 50, Page ID #1395.)

       1. King’s Medical Condition

       King was diagnosed with asthma as a young adult, but it began worsening around 2013
and 2014. Her asthma was often triggered by stress and seasonal allergies, causing intermittent
flare-ups and severe asthma attacks. At times, these flare-ups left King unable to perform her
work duties. Her co-workers occasionally helped her by giving her more stationary tasks.
During particularly bad asthma flare-ups, King could not complete daily tasks like cooking and
doing dishes. On those days, King would call in sick and tell the Hospital why she could not
work that day.
 No. 21-3445                  King v. Steward Trumbull Mem. Hosp.                        Page 3


        To call in sick, King usually called the central staffing office and spoke to the house
supervisor—who was not always Bungard, her immediate supervisor. However, King called
Bungard directly several times and said that she needed time off because of her asthma. She
said:

        When [she] called [Bungard] to report off of work . . . [she] would tell him that
        [she] literally could not breathe. Most of the time when it was that bad, [she]
        could hardly talk. And [she] would tell [Bungard] that [she couldn’t] get off of
        the couch without being out of breath and wheezing.

(King Dep., R. 44, Page ID #210–11.) Bungard “was aware that [King] had asthma,” and he said
that King’s asthma was “common knowledge” among the Hospital staff. (Bungard Dep., R. 50,
Page ID #1393–94.) He also knew that King “was off [work] sometimes because of her asthma.”
(Id. at Page ID #1411.) King allegedly told Bungard that her “asthma was so debilitating that it
was disabling.” (King Dep., R. 44, Page ID #211.)

        2. The Hospital’s Medical Leave Policies

        The Hospital allows employees to seek medical leaves of absence to handle personal
illnesses and disabilities through two channels. First, the Hospital offers up to twelve weeks of
unpaid leave—either continuous or intermittent—under the FMLA (“FMLA leave”). To be
eligible for FMLA leave, employees must have worked at least 1,250 hours in the past year. The
Hospital’s FMLA leave policy tells employees how to apply for leave and provides that:

        When the leave is foreseeable, an employee must give 30 days advance notice.
        When the leave is not foreseeable, notice should be given as soon as possible. In
        the case of medical emergencies[,] the employee . . . should contact the
        department manager by telephone as soon as possible.

(Hospital Leave of Absence Policy, R. 44, Page ID #423.)          Second, under the Collective
Bargaining Agreement (“CBA”), employees may seek unpaid medical leave even if they are not
eligible for FMLA leave (“non-FMLA leave”). The CBA allows up to one year of non-FMLA
leave. To apply for non-FMLA leave, employees must submit a written request and medical
documentation from their physician either two weeks before the start of the leave “or as soon as
circumstances allow.” (CBA, R. 44, Page ID #382–83.)
 No. 21-3445                 King v. Steward Trumbull Mem. Hosp.                        Page 4


        The Hospital uses a third-party administrator called FMLASource to handle both FMLA
and non-FMLA leave requests. If an employee only applies for FMLA leave but does not meet
the 1,250 hours requirement, then FMLASource must consider whether the employee qualifies
for non-FMLA leave.       Therefore, when “an employee is not eligible for FMLA leave,
FMLASource should determine whether the employee is entitled to . . . another leave offered
pursuant to [the Hospital’s] policies and/or the applicable collective bargaining agreement.”
(Fischer Decl., R 49-2, Page ID #1378.) “Employees are not required to submit multiple
requests for leave upon denial of a request for FMLA leave.” (Id.) In accordance with the
Hospital’s policy, leave requests and medical documentation go through FMLASource rather
than the employee’s direct supervisors. King had experience dealing with FMLASource; she
received both FMLA and non-FMLA leave on several occasions in 2015 and 2016.

        3. The Hospital’s Attendance Policy

        Under its attendance policy, the Hospital may discipline employees for “excessive
absenteeism” after three “different occasions” in a year. (Hospital Work Rules, R. 44, Page ID
#435–36.) The policy defines “occasion” as “one day or any number of consecutive days,” and
clarifies that:

        For example, four consecutive days off due to an illness would be a single
        occasion. If the employee returns to work and a week later is absent because of
        the same or different illness, this would be a separate occasion of absence.

(Id.) Violations of the policy are subject to progressive discipline: a verbal warning after the
third occasion, a written warning after the fourth, and probation after the fifth. Any further
occasions of absence could lead to discharge.

        After her asthma worsened in 2013 and 2014, King was absent on several occasions due
to her asthma flare ups. Some of these absences were covered by either FMLA or non-FMLA
leave. Over the years, Bungard gave King several written and verbal warnings for attendance
issues. But Bungard occasionally withdrew the disciplinary actions after the Hospital excused
King’s absences under a medical leave policy.        In one discipline report, Bungard noted
“Discipline Cancelled,” scratched out two absence periods, and jotted “error FML” next to the
excused absence dates. (Discipline Rep., R. 44, Page ID #444.)
 No. 21-3445                         King v. Steward Trumbull Mem. Hosp.                      Page 5


       4. King’s April 2017 Asthma Flare-Up

       This lawsuit arises out of one of King’s particularly severe asthma flare-ups that began in
April 2017. Between 2016 and 2017, King worked three shifts each week from 6:00 a.m. to 6:30
p.m. On April 28, 2017,1 King reported for her twelve-hour shift at the Hospital. But King did
not complete her shift because, about eight hours into her workday, she had an asthma attack that
left her unable to breathe. Over the next five weeks, King continued to suffer from severe
asthma-related symptoms. At the peak of her flare-up, on May 15, her symptoms landed her in
the emergency room of the Hospital seeking treatment. King could not work throughout this
time, and she called in sick for her next fourteen shifts. She followed Hospital protocols and
called either Bungard or the house supervisor at least two hours before each shift and reported
that she could not work because of her asthma flare-up. Even though King missed fourteen days
of work, Bungard does not remember having to cover any of her shifts, nor does he recall her
absence causing any problems.

       King regularly saw her physician, Dr. Ramamurthy Alam, during this period.                She
worked with Dr. Alam to find new medications and treatments for her asthma—including oral
steroids, inhalers, and nebulizers. At some point between April 28 and May 15, Dr. Alam told
King that she “was not able to return to work” until they developed a better treatment plan.
(King Dep., R. 44, Page ID #273.) At that time, Dr. Alam did not give King any documentation
indicating that she needed medical leave following her April 28 flare-up. At first, King put off
calling FMLASource to ask for leave because she “thought that she was going to improve” and
that her flare-up would not be a long-term issue. (King Dep., R. 45, Page ID #712, #715.)
Instead, her symptoms got worse, leading to her emergency room visit on May 15. She called
FMLASource four days later, on May 19. During that call, King told FMLASource that she
“was calling in to request the leave” because of her asthma. (King Dep., R. 44, Page ID #266.)
King did not say how much time she needed off. FMLASource “told [King] that [she] was
ineligible to apply for a leave because [she] had only worked 300 and some hours in the prior . . .
year.” (Id.) King said that this could not be right because she was a full-time employee. To fix
the problem, FMLASource told King to contact Cindy Burns, who worked in the Hospital’s
       1
           From this point onwards, all references to specific dates are for the year 2017.
 No. 21-3445                  King v. Steward Trumbull Mem. Hosp.                          Page 6


human resources department. According to King, FMLASource “would not even put in for the
leave” because it thought King did not have the hours for FMLA leave. (King Dep., R. 45, Page
ID #714.) According to the Hospital, “[a] leave request was not initiated on the basis of this call
because [King] asked only about her FMLA eligibility and did not request a leave.” (Fischer
Decl., R. 49-2, Page ID #1378–79.)

       Believing that FMLASource had miscalculated her hours, King called Burns on May 19.
King told Burns that she was trying to apply for leave, but that FMLASource was not letting her
do so because of her low hours. Burns said that FMLASource did not have an accurate count of
King’s hours because the Hospital recently changed management, and King’s hours had not been
properly carried over to the new systems. To fix the error, Burns would need to manually update
King’s hours. Burns said that she would correct this mistake and follow up with King. A week
passed, and King did not hear back from Burns. King then called Bungard. She told him that
she “was trying to apply for the hospital’s medical leave and FMLA.” (King Dep., R. 44, Page
ID #271.) King told Bungard about the hours issue and her call with Burns. Bungard said he
would investigate and get back to her. A few days later, on May 30, King called FMLASource
again “to see if the hours had been corrected so [she] could apply for the leave.” (King Dep., R.
45, Page ID #752.) After reaching out to FMLASource on May 19, King kept calling in sick and
began telling Hospital supervisors (Bungard and others) that she “was trying to get a leave but
[she] hadn’t gotten it yet so [she] was reporting off again for the next day.” (King Dep., R. 44,
Page ID #270.) She specifically told them that she “was trying to apply for [leave].” (Id.)

       While King was trying to sort out her hours, the Hospital terminated her employment.
On June 2, Bungard called her in for a meeting and terminated her for “failure to apply timely for
a leave of absence.” (Bungard Dep., R. 50, Page ID #1419.) At that time, King still had not
heard back from Burns, she had not been able to apply for leave, and, therefore, she had not
received an approved leave of absence.

       On June 5—three days after her termination—King reached out to FMLASource again to
see if they had updated her hours and to apply for leave. Even though FMLASource had finally
updated her hours, her corrected timesheets showed that she only worked 1,170 hours in the past
year, so she was still ineligible for FMLA leave. The Hospital admits that, on June 5, King
 No. 21-3445                    King v. Steward Trumbull Mem. Hosp.                       Page 7


specifically asked for FMLA leave from April 28 to June 1. “Because [King] was ineligible for
FMLA leave, FMLASource next evaluated whether [she] was entitled to any other type of
leave.” (Fischer Decl., R. 49-2, Page ID #1379.) FMLASource sent King a letter on June 5
saying that it was considering her request for leave. The letter told King that her physician,
Dr. Alam, needed to complete a medical certification form and fax it directly to FMLASource.
The certification form contemplated leave for employees with “chronic health condition[s]” that
“may cause episodic incapacity or flare-ups . . . (e.g. asthma . . .).” (FMLASource Letter, R. 44,
Page ID #653.) Dr. Alam faxed the form to FMLASource on June 6—indicating that King
needed medical leave from April 28 to June 1 because she was “[u]nable to work/perform job
duties” due to her “chronic health condition.” (Id. at Page ID #655.) Dr. Alam cleared King for
work beginning on June 2.

       After receiving Dr. Alam’s certification form, FMLASource retroactively approved part
of King’s request. On June 22, FMLASource told King that she was entitled to non-FMLA
leave because of her asthma. But FMLASource has “a five-day ‘look back’ period when making
determinations regarding unforeseeable leaves.” (Fischer Decl., R. 49-2, Page ID #1378.) “That
is, an employee was generally granted leave for up to five days prior to the day the employee
first requested leave.” (Id.) According to FMLASource, King did not request leave until June 5,
and, therefore, it initially only approved leave from May 31 to June 1. After learning this, King
called FMLASource and said that she had applied for leave on May 19.                In response,
FMLASource adjusted the look back period and retroactively approved King’s request for leave
from May 14 to June 1. It denied her request for leave from April 28 to May 13 because King
“did not provide sufficient notice for leave.” (FMLASource Letter, R. 44, Page ID #658.)
Despite retroactively approving periods of non-FMLA leave, nothing about this decision affected
King’s termination on June 2.
 No. 21-3445                     King v. Steward Trumbull Mem. Hosp.                               Page 8


B. Procedural Background

        King filed her Complaint on April 1, 2019, and amended it on April 28, 2020. She
asserted three causes of action against the Hospital:2 interference and retaliation in violation of
the FMLA, 29 U.S.C. § 2601, et seq.; failure to accommodate and disability discrimination in
violation of the ADA, 42 U.S.C. § 12112, et seq.; and failure to accommodate and disability
discrimination in violation of Ohio Revised Code § 4112.01, et seq. King sought reinstatement,
lost wages, damages for emotional distress, and punitive damages, among other forms of relief.

        The Hospital moved for summary judgment on all counts. As to her federal claims, the
district court found that King was ineligible for FMLA leave and that she failed to exhaust her
ADA claims. King, 2021 WL 1578076, at *4–*5. The district court then found that King
“abandoned her wrongful termination claim arising under Ohio law,” id. at *5, because she
expressly “limit[ed] her arguments to defending the failure of [the Hospital] to afford her
reasonable accommodation of her disability under the laws of the State of Ohio,” (Pl. Opp’n to
Mot. Summ. J., R. 56, Page ID #1829.) The district court granted the Hospital’s motion on the
only remaining cause of action, failure to accommodate under Ohio law. See King, 2021 WL
1578076, at *13.      It found that King could not satisfy a single element of her failure to
accommodate claim. Id. at *6–*13. On appeal, King only challenges the district court’s order as
to her failure to accommodate claim under Ohio law.

                                           II. DISCUSSION

A. Standard of Review

        “We review the district court’s grant of summary judgment de novo.” Kirilenko-Ison v.
Bd. of Edu. of Danville Indep. Schs., 974 F.3d 652, 660 (6th Cir. 2020) (quoting George v.
Youngstown State Univ., 966 F.3d 446, 458 (6th Cir. 2020)). Summary judgment is proper “if
the movant shows that there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A dispute of a material fact is
genuine so long as ‘the evidence is such that a reasonable jury could return a verdict for the non-

        2
         King also sued Burns and Bungard in their individual capacities. King later agreed to dismiss these
Defendants, and the district court entered an order to that effect on January 25, 2021.
 No. 21-3445                   King v. Steward Trumbull Mem. Hosp.                        Page 9


moving party.’” Kirilenko-Ison, 974 F.3d at 660 (quoting Jackson v. VHS Detroit Receiving
Hosp., Inc., 814 F.3d 769, 775 (6th Cir. 2016)).

          “When evaluating a motion for summary judgment, this Court views the evidence in the
light most favorable to the party opposing the motion.” Id. (citing Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 587 (1986)).           “This includes drawing ‘all justifiable
inferences’ in the nonmoving party’s favor.” Id. (quoting George, 966 F.3d at 458). Moreover,
“[i]n reviewing a summary judgment motion, credibility judgments and weighing of the evidence
are prohibited.” Id. (quoting Biegas v. Quickway Carriers, Inc., 573 F.3d 365, 374 (6th Cir.
2009)).

B. Analysis

          King claims that the Hospital failed to accommodate her asthma in violation of Ohio
Revised Code § 4112, et seq.         Under Ohio law, “[a]n employer must make reasonable
accommodation to the disability of an employee or applicant, unless the employer can
demonstrate that such an accommodation would impose an undue hardship on the conduct of the
employer’s business.” Ohio Admin. Code 4112-5-08(E)(1). The Ohio anti-discrimination law
mirrors the ADA, so this Court applies the legal standard under the ADA to claims brought
under both laws. See Brenneman v. MedCentral Health Sys., 366 F.3d 412, 418 (6th Cir. 2004);
Columbus Civ. Serv. Comm’n. v. McGlone, 697 N.E.2d 204, 206 (Ohio 1998) (citing Little
Forest Med. Ctr. v. Ohio C.R. Comm’n, 575 N.E.2d 1164 (Ohio 1991)).

          In failure to accommodate cases, the plaintiff bears the initial burden of making out a
prima facie case. See Brumley v. United Parcel Serv., Inc., 909 F.3d 834, 839 (6th Cir. 2018)
(citing Deister v. Auto Club Ass’n, 647 F. App’x 652, 657 (6th Cir. 2016)). If the plaintiff makes
this showing, then the burden shifts to the employer to show that the accommodation would
cause undue hardship for the employer. Cleveland v. Fed. Express Corp., 83 F. App’x 74, 79
(6th Cir. 2003) (quoting Cehrs v. Ne. Ohio Alzheimer’s Rsch. Ctr., 155 F.3d 775, 781–82 (6th
Cir. 1998)).
 No. 21-3445                  King v. Steward Trumbull Mem. Hosp.                       Page 10


       1. Prima Facie Case

       King raises genuine disputes of fact that, viewed in her favor, make out a prima facie
case. To establish a prima facie claim for failure to accommodate, “a plaintiff must show that
(1) she was disabled within the meaning of the [the statute], (2) she was otherwise qualified for
her position, with or without reasonable accommodation; (3) the defendant knew or had reason
to know about her disability; (4) she requested an accommodation; and (5) the defendant failed
to provide the necessary accommodation.” Kirilenko-Ison, 974 F.3d at 669 (citing Brumley,
909 F.3d at 839). The Hospital concedes that King’s asthma qualifies as a disability. The
analysis thus turns on the remaining elements.

               a. Qualified for Her Position

       King was a qualified employee if given the reasonable accommodation of medical leave.
“‘Qualified disabled person’ means . . . a disabled person who can safely and substantially
perform the essential functions of the job in question, with or without reasonable
accommodation.” Ohio Admin. Code 4112-5-02(K). Broken down, this element raises two
distinct questions. First, could King perform “essential” functions of a nurse, with or without an
accommodation. A job function is “essential” if removing the function would “fundamentally
alter[]” the job. EEOC v. Ford Motor Co., 782 F.3d 753, 762 (6th Cir. 2015) (en banc) (quoting
29 C.F.R. § 1630.2(n)(1)). Second, if King needed an accommodation to perform essential
functions, was her required accommodation reasonable. Reasonable accommodations include
any “reasonable adjustment made to a job and/or the work environment,” Ohio Admin. Code
4112-5-02(A), and may include “job restructuring” and “modified and part-time work
schedules,” id. 4112-5-08(E)(2).

       King argues that she was “well-qualified by education and experience for her job as a
Nurse and could perform the essential functions of that position if given the reasonable
accommodation of time off of work.” (Pl. Br. at 8.) With her requested accommodation—
medical leave—she could have returned to work and satisfactorily performed her job, as she had
done for fifteen years. The Hospital argues that King’s asthma flare-ups made her unqualified
for her job because “an essential element of her job as a nurse . . . required regular, in-person
 No. 21-3445                  King v. Steward Trumbull Mem. Hosp.                       Page 11


attendance.” (Def. Br. at 11.) According to the Hospital, between April 28 and June 2, King
repeatedly missed work and could not perform basic nursing duties. It concludes that King
sought an exemption from an essential job function; thus, her preferred accommodation was per
se unreasonable. King recognizes that she had to be at the Hospital to do her job. Even so, she
argues that medical leave is a reasonable accommodation and, therefore, approved extended
absences do not automatically make her unqualified.

       It is true that attendance is an essential function of many jobs. Our Court has found that
“with few exceptions, ‘an employee who does not come to work cannot perform any of his job
functions, essential or otherwise.’” Ford Motor, 782 F.3d at 761 (quoting EEOC v. Yellow
Freight Sys., Inc., 253 F.3d 943, 948 (6th Cir. 2001)).         Therefore, “[r]egular, in-person
attendance is an essential function—and a prerequisite to essential functions—of most jobs,
especially the interactive ones.” Id. at 762–63.

       The Hospital believes that Ford Motor decides this case and urges the Court to adopt the
following logic: attendance was an essential function of King’s job as a nurse; King’s preferred
accommodation—medical leave—required extended absences. Relying solely on Ford Motor,
the Hospital would have the Court stop there—as the district court did. See King, 2021 WL
1578076, at *6–*7. Taken to its logical end, however, this argument would bar any in-person
employee from obtaining temporary medical leave as an accommodation. But that cannot be the
case in light of the plain language of the ADA.

       The plain language of the ADA defines a qualified individual as “an individual who, with
or without reasonable accommodation, can perform the essential functions [of the job].”
42 U.S.C. § 121118(8). And the purpose of the ADA’s reasonable accommodation requirement
is to require employers “to change the way things are customarily done to enable employees with
disabilities to work.”    EEOC, Enforcement Guidance: Employer-Provided Leave and the
Americans with Disabilities Act (May 9, 2016).        Leave as a reasonable accommodation is
therefore consistent with that statutory purpose because it enables the employee to return to work
following the period of leave requested as an accommodation—i.e., it enables the employee to
perform the essential function of attendance.
 No. 21-3445                  King v. Steward Trumbull Mem. Hosp.                      Page 12


       In any event, even after Ford Motor, this Court has found that “medical leave can
constitute a reasonable accommodation” under certain circumstances.         Williams v. AT&T
Mobility Servs. LLC, 847 F.3d 384, 394 (6th Cir. 2017) (citing Cehrs, 155 F.3d at 783), as have
Ohio courts, see Matasy v. Youngstown Ohio Hosp. Co., 95 N.E.3d 744, 752 (Ohio Ct. App.
2017) (citing Foster v. Jackson Cnty. Broad. Inc., 2008 WL 109649 (Ohio Ct. App. 2008)). We
recently reached that same conclusion in Blanchet v. Charter Communs., LLC, --- F.4th ---, 2022
WL 682540, at *5 (6th Cir. Mar. 8, 2022), where we explained that an employee requesting
leave was still otherwise qualified under the ADA because “[e]mployees requesting medical
leave often cannot perform their jobs when they request leave, and medical leave allows them
time to recover from illnesses or medical procedures.”

       These outcomes make sense given that Ford Motor was not a medical leave case—the
plaintiff there requested a permanent modified schedule allowing her to telework up to four days
per week. See 782 F.3d at 759. Therefore, the “general rule” espoused in Ford Motor—that
“regularly attending work on-site is essential to most jobs,” id. at 761—cannot automatically
apply where medical leave would enable the employee to return to work and perform the
essential job duties. Indeed, “[a]pproved medical leave may be a reasonable accommodation and
an inability to work while on such leave does not mean that an individual is automatically
unqualified.”   Terre v. Hopson, 708 F. App’x 221, 228–29 (6th Cir. 2017) (citing Cehrs,
155 F.3d at 782).

       Thus, in medical leave cases, we focus on the reasonableness of the leave request. See
Williams, 847 F.3d at 393; Maat v. Cnty. of Ottowa, 657 F. App’x 404, 412 (6th Cir. 2016).
When assessing reasonableness, this Court considers:        (1) the amount of leave sought;
(2) whether the requested leave generally complies with the employer’s leave policies; and
(3) the nature of the employee’s prognosis, treatment, and likelihood of recovery. See Williams,
847 F.3d at 394; Maat, 657 F. App’x at 412–13; Cleveland, 83 F. App’x at 78; Terre, 708 F.
App’x at 229. Viewing the facts in the light most favorable to King, non-FMLA leave would
have been a reasonable accommodation for her asthma flare-up.

       First, we have generally “declined to adopt a bright-line rule defining a maximum
duration of leave that can constitute a reasonable accommodation.” Cleveland, 83 F. App’x at
 No. 21-3445                        King v. Steward Trumbull Mem. Hosp.                                   Page 13


78. But we have noted that requests for indefinite leave are likely unreasonable. Williams,
847 F.3d at 394.         Applying this rule, the district court found that King’s request was
unreasonable because she sought “indefinite leave.” King, 2021 WL 1578076, at * 13. But the
record contains many disputes about how much leave she actually sought. When she called
FMLASource on May 19, King did not initially say how much time she needed off. The hospital
argues that this means King sought indefinite leave. But, according to King, FMLASource did
not give her the chance to specify how much time she needed during the May 19 call. King
testified that FMLASource would not let her apply for any kind of leave because FMLASource
erroneously believed that King had only worked 300 hours in the past year.                              But when
FMLASource eventually permitted King to apply for leave on June 5—after King spent weeks
fixing FMLASource’s mistakes—she asked for a set amount of leave to cover her absences
between April 28 and June 1.3 Hospital policy allowed her to seek up to twelve weeks of FMLA
leave and up to one year of non-FMLA leave. King ultimately only requested five weeks of
leave. Thus, she did not seek an unreasonable amount of leave according to the Hospital’s own
leave policies.

         Second, the record supports King’s position that retroactively granting emergency leave
can be a reasonable accommodation. Requests for retroactive leave are not per se unreasonable,
and we have recognized employers’ practices of granting retroactive leave in unforeseeable
situations like this. See Williams, 847 F.3d at 394–95. Indeed, the Hospital had policies in place
to handle these types of requests, including relaxed notice requirements for emergency leave
requests and a five-day look back period for retroactive requests. King’s situation fell within
these policies. King did not immediately request medical leave after her April 28 asthma attack
because she “thought that she was going to improve” and that her flare-up would not be a long-
term issue. (King Dep., R. 45, Page ID #712, #715.) Under Hospital policy, King had to request

         3
           The dissent ignores this point and agrees with the Hospital’s assertion that King sought indefinite leave.
The dissent writes off the medical documentation that King submitted on June 5 because the Hospital had already
terminated King’s employment by the time King was allowed to submit her leave application. But, at the summary
judgment stage, the Court must accept King’s version of the facts. According to King, her efforts between May 19
and June 5—including multiple calls to FMLASource, her supervisor, and a Hospital human resources manager—
were part of the same attempt to apply for medical leave. King completed that request on June 5 with a medical
certification form stating that she needed a finite period of medical leave between April 28 and June 1. Therefore,
she did not request indefinite leave.
 No. 21-3445                       King v. Steward Trumbull Mem. Hosp.                                Page 14


FMLA leave “as soon as possible,” (Hospital Leave of Absence Policy, R. 44, Page ID #423),
and she had to request non-FMLA leave “as soon as circumstances allow[ed],” (CBA, R. 44,
Page ID #382–83.) King contacted FMLASource to request leave on May 19, shortly after her
emergency room visit. Moreover, FMLASource’s own errors caused some of King’s failure to
give advance notice. FMLASource miscalculated her hours, and it violated its own policy by
refusing to consider King’s eligibility for both FMLA and non-FMLA leave when she first
sought leave on May 19. King cannot be faulted for the lengthy application process when the
Hospital—through the agent it hired to process leave requests—caused the delays. Under these
circumstances, emergency retroactive leave would be a reasonable accommodation.

        Further bolstering this conclusion is the fact that the Hospital ultimately found that King
qualified for non-FMLA leave between May 14 to June 1. By granting King’s leave request—
even if only partially—the Hospital admitted that retroactive non-FMLA leave was a reasonable
accommodation in this case.4 If given this accommodation, King would have been a qualified
employee.

        None of the cases that the Hospital points to require a different conclusion. Most found
that medical leave was not a reasonable accommodation—or the employee was unqualified—
when the leave lasted over a year or extended beyond company policies. See Walsh v. United
Parcel Serv., 201 F.3d 718, 727 (6th Cir. 2000); Gantt v. Wilson Sporting Goods Co., 143 F.3d
1042, 1046–47 (6th Cir. 1998); Melange v. City of Ctr. Line, 482 F. App’x 81, 84–86 (6th Cir.
2012). In several others, this Court was not considering whether the leave itself was a reasonable
accommodation, but whether an employee would be able to perform essential functions of her
job after returning from an approved leave. See Williams, 847 F.3d at 395; Banks v. Bosch
Rexroth Corp., 610 F. App’x 519, 528 (6th Cir. 2015); Gamble v. JP Morgan Chase & Co.,
689 F. App’x 397, 402–03 (6th Cir. 2017).




        4
          As discussed below in Part II.B.1.d, the Hospital granted her request in name only. King never received
the benefits of non-FMLA leave.
 No. 21-3445                  King v. Steward Trumbull Mem. Hosp.                       Page 15


               b. Defendant Knew or Should Have Known of Plaintiff’s Disability

       King raised a genuine dispute of fact as to whether the Hospital knew or should have
known about her disability. “An employer has notice of the employee’s disability when the
employee tells the employer that [s]he is disabled.” Hammon v. DHL Airways, Inc., 165 F.3d
441, 450 (6th Cir. 1999) (citing Gantt, 143 F.3d at 1046). “Of course, the employee need not use
the word ‘disabled,’ but the employer must know enough information about the employee’s
condition to conclude that [s]he is disabled.” Cady v. Remington Arms Co., 665 F. App’x 413,
418 (6th Cir. 2016) (citing Leeds v. Potter, 249 F. App’x 442, 449 (6th Cir. 2007)). “Relevant
information could include, among other things, a diagnosis, a treatment plan, apparent severe
symptoms, and physician-imposed work restrictions.” Id. (citing Yarberry v. Gregg Appliances,
Inc., 625 F. App’x 729, 737–38 (6th Cir. 2015)).

       The Hospital argues that it could not have known about King’s disability merely because
it “kn[ew] that King had asthma and that she called in sick on many occasions.” (Def. Br. at 15.)
According to the Hospital, “knowing that King had a health issue is not the same as knowing she
had a disability.” (Id. (citing Brown v. BKW Drywall Supply, Inc., 305 F. Supp. 2d 814, 829–30
(S.D. Ohio 2004)).) But, as King notes, an employee does not have to use “magic words” or
explicitly use the word “disability” to put her employer on notice of her condition. Leeds, 249 F.
App’x at 449 (citing Smith v. Henderson, 376 F.3d 529, 535 (6th Cir. 2004)). The Hospital
admits that it knew King had asthma, thus the question is whether the Hospital knew that her
condition substantially impaired her ability to perform her essential job functions. King raised
sufficient factual disputes on this point to defeat summary judgment.

       Whenever she called in sick, King told her supervisors that it was because of her asthma.
She told Bungard that she “literally could not breathe,” and that she could not get off the couch
“without being out of breath and wheezing.” (King Dep., R. 44, Page ID #210–11.) She even
told Bungard that her asthma was debilitating. When King called FMLASource on May 19, she
said that she needed medical leave because of her asthma. While an employer may not have
knowledge of an employee’s disability merely because they took leave in the past and the
employer is aware that they have some medical issues, see Messenheimer v. Coastal Pet Prods.,
Inc., 764 F. App’x 517, 519 (6th Cir. 2019), King alleges that she repeatedly notified the
 No. 21-3445                    King v. Steward Trumbull Mem. Hosp.                      Page 16


Hospital of her severe asthma when her symptoms prevented her from working. Thus, a jury
could find that the Hospital knew that, during flare-ups, King’s asthma was so severe that it rose
to the level of a disability.

                c. Plaintiff Requested an Accommodation

        Viewing the facts in King’s favor, a jury could conclude that King requested an
accommodation on several occasions. The employee bears the “initial burden of requesting an
accommodation.” Gantt, 143 F.3d at 1046. “We have generally given plaintiffs some flexibility
in how they request an accommodation.” Mobley v. Miami Valley Hosp., 603 F. App’x 405, 413
(6th Cir. 2015) (citing Talley v. Family Dollar Stores, Inc., 542 F.3d 1099, 1108 (6th Cir. 2008)).
Just as an employee does not need to use “magic words” to inform her employer that she is
disabled, the employee does not need to explicitly use the word “accommodation.” Leeds,
249 F. App’x at 449 (citing Smith, 376 F.3d at 535). Medical documentation is not required. See
Mobley, 603 F. App’x at 413 (citing Talley, 542 F.3d at 1108). A plaintiff’s own requests,
whether written or oral, can satisfy this element. See id. (citing Talley, 542 F.3d at 1108).
Additionally, “an employee’s initial request does not need to identify the perfect accommodation
from the start.” Ford Motor Co., 782 F.3d at 779 (Moore, J., dissenting).

        “Once an employee requests an accommodation, the employer has a duty to engage in an
interactive process” to try to determine whether the employer can accommodate the employee’s
disability. Fisher v. Nissan N. Am., Inc., 951 F.3d 409, 421 (6th Cir. 2020) (citing Hostettler v.
Coll. of Wooster, 895 F.3d 844, 849 (6th Cir. 2018)); Rorrer v. City of Stow, 743 F.3d 1025,
1031 n.1, 1045 (6th Cir. 2014) (citing Keith v. Cnty. of Oakland, 703 F.3d 918, 923, 929 (6th Cir.
2013)). The employer must participate in “good faith” and conduct an “individualized inquiry”
into possible accommodations. Rorrer, 743 F.3d at 1045 (quoting Keith, 703 F.3d at 923).

        Construed in King’s favor, the record includes four instances that could qualify as a
request for an accommodation. First, King called in sick for every shift between April 28 and
June 2, and she told different supervisors that she could not work because of her asthma.
Repeatedly calling in sick, even if it put the Hospital on notice about the severity of her asthma
flare-up, does not amount to a request for medical leave if the Hospital had to speculate as to
 No. 21-3445                  King v. Steward Trumbull Mem. Hosp.                       Page 17


King’s need for extended medical leave. See Gantt, 143 F.3d at 1046–47. Initially, when King
called in, she did not say that she needed medical leave. The district court rightfully concluded
that these daily call-ins were not requests for an accommodation. However, beginning on May
19, King started calling in and telling the on-call supervisor (Bungard and others) that she “was
trying to get a leave but [she] hadn’t gotten it yet so [she] was reporting off again for the next
day.” (King Dep., R. 44, Page ID #270.) A jury could find that the calls beginning on May 19
were requests for an accommodation because King explicitly told Hospital supervisors that she
wanted medical leave to handle her asthma flare-up.

       Second, King called FMLASource and asked for medical leave on May 19. The district
court found that this was not a request for an accommodation and pointed to an unpublished
lower court opinion finding that merely asking if medical leave was “a possibility” was not a
request for an accommodation. King, 2021 WL 1578076, at *11 (citing Hudson v. First Scholar,
Inc., No 12-cv-2292, 2014 WL 12600136, at *6 (N.D. Ohio Mar. 28, 2014)). Even if this
proposition were correct, it is only relevant if the Court accepts the Hospital’s version of the
facts. But at summary judgment, we must view the facts in the light most favorable to King.
Kirilenko-Ison, 974 F.3d at 660 (citing Matsushita Elec., 475 U.S. at 587). While the Hospital
believes that King called on May 19 only “to ask if she was eligible” for FMLA leave, (Fischer
Decl., R. 49-2, Page ID #1378), King disputes this fact.          According to King, she told
FMLASource that she “was calling in to request the leave” because of her asthma. (King Dep.,
R. 44, Page ID #266.) Taking King’s version as true, this would satisfy her burden to request an
accommodation even if King only asked for FMLA leave (for which she was ineligible) rather
than non-FMLA, and even if she did not say how much time off she needed. See Ford Motor
Co., 782 F.3d at 779 (Moore, J., dissenting) (employees “do not need to identify the perfect
accommodation from the start”). Thus, a jury could find that King requested an accommodation
in her May 19 call with FMLASource.

       Third, after calling FMLASource on May 19, King told a human resources employee
(Burns) and her supervisor (Bungard) that she was seeking medical leave. King called Burns on
May 19 and said that she was trying to apply for leave but that FMLASource was not letting her
because of her low hours. Roughly a week later, King called Bungard and said that she “was
 No. 21-3445                        King v. Steward Trumbull Mem. Hosp.                                   Page 18


trying to apply for the hospital’s medical leave and FMLA.” (King Dep., R. 44, Page ID #271.)
At this point, multiple people within Hospital leadership knew that King was seeking medical
leave to deal with her asthma flare-up: Burns, Bungard, the FMLASource representative that
King called on May 19, and the other on-call supervisors that King contacted to call in sick
between May 19 and June 2.

         Finally, King called FMLASource two more times on May 30 and June 5. In response,
FMLASource sent King a letter on June 5 stating that it had “received [her] request for leave,”
but that it needed more medical documentation to support her request. (FMLASource Letter, R.
44, Page ID #650 (emphasis added).)                   King completed her leave application, including
supporting medical documentation, on June 6.5 A jury could find that King first requested leave
on May 19 and that her application for leave was outstanding for two weeks before it was
finalized on June 6, when Dr. Alam submitted a medical certification form indicating that King
needed leave between April 28 and June 1. Viewed in the light most favorable to King, the
record shows that she made several requests for medical leave between May 19 and June 6.

         These requests triggered the Hospital’s duty to engage in an interactive process to
determine whether it could reasonably accommodate King’s asthma flare-up. See Hostettler,
895 F.3d at 857. The record indicates that the Hospital did not participate in that process in good
faith in three ways. First, the record indicates that FMLASource violated the Hospital’s own
policies on May 19 when it did not consider King’s eligibility for non-FMLA leave. Even if
King only asked for FMLA leave, FMLASource was obligated to consider her eligibility for both
FMLA and non-FMLA leave. But FMLASource simply told King that she was ineligible for
FMLA leave and refused to allow her to actually make a request. As King puts it, she “was
immediately rebuffed by FMLASource.” (Pl. Br. at 6.) This shows the Hospital’s bad faith
refusal to consider her May 19 request for leave. See Kleiber v. Honda of Am. Mfg., Inc.,

         5
            There is some disagreement over whether an employee can properly request an accommodation after her
employer terminates her. Compare Johnson v. Otter Tail Cnty., No. 00-3098, 2001 WL 664217, at *1 (8th Cir. May
14, 2001) (“[P]ost-termination requests for accommodation are not properly viewed as requests for accommodation
at all, but, rather, as requests for reinstatement.” (citing Mole v. Buckhorn Rubber Prods., Inc., 165 F.3d 1212, 1218
(8th Cir. 1999))), with Bultemeyer v. Fort Wayne Cmty. Schs., 100 F.3d 1281, 1286 (7th Cir. 1996) (employers must
consider accommodation requests made shortly after the employee’s termination). We do not need to wade into this
debate because the record shows that King was trying to apply for medical leave well before her termination on June
2. See Lafata v. Church of Christ Home for the Aged, 325 F. App’x 416, 422 (6th Cir. 2009).
 No. 21-3445                  King v. Steward Trumbull Mem. Hosp.                        Page 19


485 F.3d 862, 872 (6th Cir. 2007) (employers may not “rebuff[]” an employee’s request for an
accommodation); Rorrer, 743 F.3d at 1046 (noting that an employer’s failure to discuss the
employee’s request is evidence of bad faith (citing EEOC v. Chevron Phillips Chem. Co.,
570 F.3d 606, 622 (5th Cir. 2009))).

       Second, the record indicates that the Hospital unreasonably stalled King’s request
because of FMLASource’s errors. On May 19, FMLASource did not have accurate timesheets
because of a recent change in the Hospital’s management. Yet FMLASource made no effort to
independently confirm or correct King’s hours. Rather than reaching out to the proper human
resources representative (Burns) to fix King’s hours, FMLASource told King she had to reach
out to Burns herself. Although the Hospital and FMLASource caused the error, they did nothing
to fix it. Even after King called Burns, Burns did little to help. It took several weeks for
FMLASource to update King’s hours, and, when it finally did, no one told King. King had to
call FMLASource two more times—on May 30 and June 5—before FMLASource updated her
hours and let her file a formal application for leave. Ultimately, the Hospital put the onus on
King to fix its own mistake. A jury could find that the Hospital obstructed King’s attempts to
apply for leave and thereby failed to participate in the interactive process in good faith. See
Rorrer, 743 F.3d at 1040–41 (“[F]ailing to assist an employee in seeking an accommodation may
suggest bad faith.” (citing Canny v. Dr. Pepper/Seven-Up Bottling Grp., Inc., 439 F.3d 894, 902
(8th Cir. 2006))); Kleiber, 485 F.3d at 872 (refusing to provide information to the employee is
evidence of bad faith).

       Finally, the Hospital prematurely halted the interactive process by terminating King
while her leave request was still outstanding. See Cash v. Siegel-Robert, Inc., 548 F. App’x 330,
336 (6th Cir. 2013) (employer fails to engage in good faith when “the interactive process . . . was
still ongoing when the employer terminated the worker’s employment” (citing Bultemeyer,
100 F.3d at 1284–87)). “An employer may not stymie the interactive process of identifying a
reasonable accommodation for an employee’s disability by preemptively terminating the
employee before an accommodation can be considered or recommended.” Cutrera v. La. State
Univ., 429 F.3d 108, 113 (5th Cir. 2005). And if the employer terminated the employee before
fully considering the request for an accommodation, then the employer may need to “reconsider
 No. 21-3445                        King v. Steward Trumbull Mem. Hosp.                                   Page 20


the decision to terminate” the employee. See Bultemeyer, 100 F.3d at 1286. Bungard knew that
King was trying to apply for leave and that she needed FMLASource to fix her hours. Despite
this knowledge, Bungard terminated her for failing to timely seek leave, even though he knew
that King was trying to do just that. Thus, King sufficiently requested an accommodation, but
the Hospital failed to engage in the interactive process in the wake of her requests.

                  d. Defendant Failed to Provide the Accommodation

         As discussed above, construing the facts in her favor, King requested a reasonable
accommodation—medical leave—to help manage her temporary asthma flare-up. Ultimately,
the Hospital retroactively approved King’s request for non-FMLA leave between May 14 and
June 1, but only after the Hospital terminated her. But this retroactive approval did not give
King the full benefits of non-FMLA leave.                     Therefore, FMLASource denied King the
accommodation that she sought.

         As defined by the Hospital’s own policies, non-FMLA leave provides that, “[u]pon
returning from leave of absence, the employee shall be reinstated to the job assignment which
[s]he formerly occupied.” (CBA, R. 44, Page ID #384 (emphasis added).) Accordingly, one of
the benefits of medical leave is that the employee will still have a job when she comes back from
an approved leave. After King requested leave on May 19—and while King was trying to fix
FMLASource’s erroneous hours records—the Hospital terminated her for “failure to apply
timely for a leave of absence.”6 (Bungard Dep., R. 50, Page ID #1419.) But on June 22, the
Hospital retroactively granted King’s request for non-FMLA leave. Even though the Hospital
ultimately approved King’s request for leave, it never gave her the benefits of an approved leave,
which would have included reinstatement. Cf. Terre, 708 F. App’x at 227 (recognizing that
plaintiffs can bring a claim based on the theory that an employee “was granted an
accommodation which was then made ineffective due to [the employee’s] position being
[terminated],” because the termination effectively “nullif[ied the] accommodation”). Employers

         6
            King initially brought a wrongful termination claim. See King, 2021 WL 1578076, at *5. However, the
district court found that she abandoned this claim, id., and she does not challenge that finding on appeal. The record
offers little insight into why King decided not to pursue this claim. But since King does not present this claim on
appeal, we agree that she abandoned this cause of action. See United States v. Melton, 782 F.3d 306, 308 n.1 (6th
Cir. 2015) (citing Rose v. State Farm Fire & Cas. Co., 766 F.3d 532, 540 (6th Cir. 2014)).
 No. 21-3445                  King v. Steward Trumbull Mem. Hosp.                         Page 21


cannot skirt liability by rubber stamping a period of medical leave after terminating the
employee. By granting King “leave” when she was no longer employed, King had no job to
return to. Thus, the post hoc approval of her request did not provide all of the protections that
medical leave is designed give. Accepting King’s version of events, the Hospital did not give
her all of the benefits of non-FMLA leave and, therefore, failed to provide a reasonable
accommodation.

       2. Undue Hardship to Employer

       “Even where, as here, a plaintiff might be able to demonstrate a reasonable
accommodation, a defendant can still be granted summary judgment, if there are no genuine
issues of material fact controverting the conclusion that the reasonable accommodation would
impose an undue hardship on the employer.” Cleveland, 83 F. App’x at 79. “If the employee
establishes that a reasonable accommodation is possible, then the employer bears the burden of
proving that the accommodation is unreasonable and imposes an ‘undue hardship’ on the
employer.”    Id. (quoting Cehrs, 155 F.3d at 781–82).        “[T]he inquiry into reasonableness
requires, ‘a factual determination untethered to the defendant employer’s particularized
situation,’ whereas the question of whether a reasonable accommodation imposes an undue
burden is evaluated with regard to ‘the employer’s specific situation.’” Walsh, 201 F.3d at 726
n.3 (quoting Monette v. Elec. Data Sys. Corp., 90 F.3d 1173, 1184 n.10 (6th Cir. 1996)). Ohio
law lists three factors that courts should consider: (1) business necessity; (2) financial
considerations; and (3) any other factors that the employer “can support with objective
evidence.” Ohio Admin. Code 4112-5-08(E)(3). The Hospital has not shown that granting
King’s request for medical leave would cause it undue hardship.

       When an employer believes that granting medical leave would cause undue hardship,
courts first look to the employer’s leave policies. See Walsh, 201 F.3d at 726. If the employer’s
policies provided for the kind of leave that the plaintiff sought, courts will presume that granting
the plaintiff’s request would not cause undue hardship.        See id. For the same reasons as
discussed above, see supra Part II.B.1.a, King’s request for five weeks of non-FMLA leave was
well within the Hospital’s policies. It also fell below the prolonged leaves that this Court has
found unduly burdensome. See, e.g., Aston v. Tapco Int’l Corp., 631 F. App’x 292, 298 (6th Cir.
 No. 21-3445                    King v. Steward Trumbull Mem. Hosp.                       Page 22


2015). Moreover, the Hospital allowed employees to seek emergency medical leave without
advance notice, and even had policies in place for handling retroactive leave requests. See supra
Part II.B.1.a.      Anti-discrimination laws sometimes require employers to accommodate
unexpected circumstances. Sudden illnesses and episodic flare-ups are, by nature, difficult to
plan for and can be quite disruptive to those who fall ill and those around them. But that does
not mean that accommodating a sudden flare-up will cause undue hardship merely because
handling these situations requires more flexibility.

          Additionally, the record shows that the Hospital did not actually suffer any undue
hardship because of King’s five-week absence. The Hospital did not have any significant
staffing disruptions, and Bungard does not remember having to pick up any of King’s missed
shifts.    Nor did King’s absence amount to excessive absenteeism under the Hospital’s
disciplinary policies. King’s consecutive absences only counted as a single “occasion” and did
not warrant any disciplinary action.

          Finally, at the very least, the Hospital has not shown that keeping King’s job open while
she applied for leave would have caused undue hardship. While keeping an employee’s job open
indefinitely may cause undue hardship, see Aston, 631 F. App’x at 298, keeping the job open
long enough to allow the employee to apply for leave does not. Accepting King’s version of
events, the Hospital terminated King after she first sought leave from FMLASource and while
she was trying to sort out her hours so that she could formally apply for leave. Thus, a jury could
find that the Hospital did not meet its burden to show that granting King retroactive leave while
keeping her job open would have caused undue hardship.

                                        III. CONCLUSION

          For these reasons, we REVERSE the district court’s order granting the Hospital’s motion
for summary judgment and REMAND for further proceedings consistent with this opinion.
 No. 21-3445                        King v. Steward Trumbull Mem. Hosp.                                   Page 23


                                             _________________

                                                    DISSENT
                                             _________________

         GRIFFIN, Circuit Judge, dissenting.

         Even though plaintiff Jeanne King never requested a specific term of medical leave, her
employer, defendant Steward Trumbull Memorial Hospital, granted her the most leave that it
could under the circumstances. Because King’s failure to request a definite term of leave and the
hospital’s grant of leave both independently foreclose her failure-to-accommodate claim, I would
affirm the district court’s grant of summary judgment in favor of defendant.                           I therefore
respectfully dissent.

                                                         I.

         To establish a prima facie claim of failure-to-accommodate, King must show that “she is
otherwise qualified for the position (with or without reasonable accommodation).” Stewart v.
Bear Mgmt, Inc., 98 N.E.3d 900, 905 (Ohio Ct. App. 2017) (citation omitted).1 This element
requires King to “propose an accommodation that is objectively reasonable.” Id. (quotation
omitted); Kleiber v. Honda of Am. Mfg., Inc., 485 F.3d 862, 869–70 (6th Cir. 2007). Here, we
deal with a request for medical leave, which can be an objectively reasonable accommodation
only if it has a defined term. See, e.g., Williams v. AT&T Mobility Servs., LLC, 847 F.3d 384,
394 (6th Cir. 2017). Without a defined duration, a request for leave is per se unreasonable. See
Monette v. Electr. Data Sys. Corp., 90 F.3d 1173, 1187 (6th Cir. 1996), abrogated in non-
relevant part by Lewis v. Humboldt Acquisition Corp., Inc., 681 F.3d 312 (6th Cir. 2012); Walsh
v. United Parcel Serv., 201 F.3d 718, 725–28 (6th Cir. 2000); Lynch v. U.S. Postal Serv., 3 F.
App’x 287, 289 (6th Cir. 2001) (per curiam) (“Indefinite leave is not a reasonable
accommodation.”); Allen v. BellSouth Telecomms., Inc., 483 F. App’x 197, 201 (6th Cir. 2012)
(“[O]pen-ended, indefinite requests for leave are not requests for reasonable accommodation.”).

         1
           King’s claim arises under Ohio law, but because the Americans with Disabilities Act “is similar to the
Ohio handicap discrimination law,” courts “look to regulations and cases interpreting the federal Act for guidance in
[their] interpretation of Ohio law.” See Columbus Civ. Serv. Comm’n v. McGlone, 697 N.E.2d 204, 206–07 (Ohio
1998).
 No. 21-3445                  King v. Steward Trumbull Mem. Hosp.                        Page 24


       King never proposed a definite term of medical leave while she was a hospital employee.
Her only direct request for leave came on May 19, 2017, when she called the hospital’s
third-party leave administrator. By her own admission, however, she did not ask for a specific
amount of leave. King Dep., R. 44, PageID 269 (Q: “[D]id you tell them how long of a leave
that you needed? A: No.”). This vague request cannot be one for a reasonable accommodation.
See Monette, 90 F.3d at 1187; see also Wood v. Green, 323 F.3d 1309, 1314 (11th Cir. 2003)
(plaintiff’s failure to request “leave to a specific date” meant that his requested accommodation
“was not reasonable”). This defeats King’s failure-to-accommodate claim. See Gantt v. Wilson
Sporting Goods Co., 143 F.3d 1042, 1047 (6th Cir. 1998) (finding no genuine issue of material
fact where “[t]he last thing the Company heard from Plaintiff [before firing her] was that she did
not know when she would be able to return to work.”); see also Hudson v. MCI Telecomms.
Corp., 87 F.3d 1167, 1169 (10th Cir. 1996) (affirming grant of summary judgment in favor of
employer where plaintiff “failed to present any evidence of the expected duration of her
impairment as of the date of her termination.”).

       The majority excuses King from her burden to propose a reasonable accommodation by
accusing the hospital of acting in bad faith when it did not provide an interactive process. This
argument is wholly of the court’s own creation. In our adversarial system, we “rely on the
parties to frame the issues for decision” and do “not . . . sally forth each day looking for wrongs
to right.” United States v. Sineneng-Smith, 140 S.Ct. 1575, 1579 (2020) (citation omitted). King
has never alleged that the hospital acted in bad faith by denying an interactive process.
Accordingly, this judicially created potential issue is forfeited for the purposes of this appeal.
See White Oak Prop. Dev., LLC, v. Washington Twp., Ohio, 606 F.3d 842, 850 (6th Cir. 2010).

       In sum, because King never requested a reasonable accommodation (i.e., a definite period
of leave), her failure-to-accommodate claim fails as a matter of law.

                                                   II.

       King’s claim fails for another reason: ultimately, the hospital granted her leave. See
Stewart, 98 N.E.3d at 905 (to have a failure-to-accommodate claim, the employer must have
“failed to provide the necessary accommodation.”). After defendant terminated King, she finally
 No. 21-3445                   King v. Steward Trumbull Mem. Hosp.                         Page 25


asked for a definite period of unpaid leave. The hospital retroactively granted her all of the leave
that it could under the circumstances.

       The majority opinion acknowledges that the hospital granted King’s request for leave.
Yet, my colleagues refuse to credit this grant of leave because, in their view, King did not
receive the leave’s full benefits, which means that her accommodation was effectively nullified.
The majority’s decision to ignore the accommodation that King received has no basis in law. No
other court has held that accommodations can be nullified by termination because doing so
would destroy any distinction between failure-to-accommodate claims and wrongful-termination
claims based on disability discrimination. If an employee receives an accommodation and is
then discharged, her harm is the loss of employment, not the denial of a reasonable
accommodation. And disability-discrimination law provides her a well-worn avenue to redress
this harm: a wrongful-termination claim based on disability discrimination. See Mattessich v.
Weathersfield Twp., 59 N.E.3d 629, 635–36 (Ohio Ct. App. 2016). Indeed, we have cautioned
against collapsing failure-to-accommodate claims into discriminatory-discharge claims. Talley
v. Family Dollar Stores of Ohio, Inc., 542 F.3d 1099, 1109 (6th Cir. 2008).

       King pursued a wrongful-termination claim below, but expressly abandoned it in
response to the hospital’s summary-judgment motion, deciding to focus instead on her
failure-to-accommodate claim.      R. 56, PageID 1829 (“King shall limit her arguments to
defending the failure of Defendant . . . to afford her a reasonable accommodation[.]”). The
majority undoes this strategic decision by conjuring a nullification doctrine out of thin air so that
her failure-to-accommodate claim can substitute for her abandoned wrongful-termination claim.

       The majority’s only support for its nullification doctrine is our unpublished opinion Terre
v. Hopson, 708 F. App’x 221 (6th Cir. 2017). But that non-precedential decision is far less
consequential than the majority makes it seem. In Terre, plaintiff’s employer fired him while he
was on approved disability leave. Id. at 223. The plaintiff claimed that his discharge while on
leave nullified the leave’s status as an accommodation, which meant that he had a
failure-to-accommodate claim for denial of leave. Id. at 227. However, when Terre arrived in
this court, the only issue before us was whether plaintiff had exhausted his administrative
remedies on this nullification claim by including it in the charge that he filed with the Equal
 No. 21-3445                         King v. Steward Trumbull Mem. Hosp.                                    Page 26


Employment Opportunity Commission. Id. We held that he had. Id. We said nothing on the
merits of plaintiff’s claims or his nullification theory.

         So where does the majority find its nullification doctrine? It is not in Terre’s holding or
even its dicta. Instead, the quoted language that the majority cites is from our court’s summary
in Terre of the plaintiff’s nullification argument, which we did not adjudicate. Id. I am not
aware of any other case in which we have established a new rule of law based solely on a
description of a party’s unadjudicated argument. Additionally, I note that when the district court
ultimately ruled on the merits of Terre’s nullification claim on remand, it rejected that argument
out-of-hand. Terre v. Hopson, No. 2:15-cv-2456, slip op. at 7 (W.D. Tenn. Dec. 10, 2018). In
short, even the non-precedent that the majority cites does not support its novel and unprincipled
decision.

         Here, instead of deciding the case before us according to well-established law, the
majority creates a non-issue and seeks to eliminate the distinction between failure-to-
accommodate claims and wrongful-termination claims. I respectfully dissent because, in my
view, it is clear that the hospital did not deprive King of any leave to which she was entitled.2
She therefore was not denied any accommodation.

                                                          III.

         Because the district court correctly granted summary judgment in favor of defendant on
plaintiff’s failure-to-accommodate claim, I respectfully dissent.




         2
          In addition to the majority’s novel nullification theory, it also asserts that King’s termination undermines
the hospital’s medical leave policy, as described in her collective bargaining agreement (“CBA”). However, King
admits that she did not apply “for any of the leaves contained in the CBA.” Appellant’s Br. 16. Furthermore, I note
that King’s union disagrees with the majority’s application of these policies. Before filing this suit, King grieved the
hospital under the CBA, but her union dropped the case after it concluded that she had been “rightfully terminated.”
King Dep. R. 44, PageID 177.